                        2:21-cv-02051-CSB-EIL # 13          Page 1 of 3
                                                                                                     E-FILED
                                                                      Thursday, 06 May, 2021 01:19:20 PM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 RUTVIK THAKKAR,
 WILLIAM GONIGAM, and
 ANDREA KOHLENBERG,                                     Case No. 2:21-cv-2051-CSB-EIL
 individually and on behalf of all
 others similarly situated,

                        Plaintiffs,

          v.

 PROCTORU, INC.,

                        Defendant.


                  PROCTORU, INC.’S MOTION TO STAY DISCOVERY
                       PENDING RESOLUTION OF ITS MOTION
                   TO DISMISS AND MOTION TO TRANSFER VENUE

       Defendant ProctorU, Inc., respectfully moves this Honorable Court to stay discovery and

all Rule 26 deadlines pending this Court’s decision on ProctorU’s Motion to Dismiss (Doc. #9)

and Motion to Transfer Venue (Doc. #11). Such a stay of discovery and all Rule 26 deadlines will

preserve the resources of the parties and the judiciary, will avoid unfair prejudice, and will not

cause prejudice. Plaintiffs’ counsel opposes this motion. In further support of this motion, Proc-

torU submits the accompanying memorandum of law, which it incorporates by reference into this

motion.




                                              -1-
                     2:21-cv-02051-CSB-EIL # 13          Page 2 of 3




     Respectfully submitted this the 6th day of May, 2021,

                                              /s/ Thomas J. Butler
Megan M. New (IL SBN 6300422)                 Thomas J. Butler
KIRKLAND & ELLIS LLP                          Michal Crowder
300 North LaSalle                             Caleb C. Wolanek
Chicago, IL 60654                             MAYNARD COOPER & GALE, P.C.
T: (312) 862-2000                             1901 Sixth Avenue North, Suite 1700
F: (312) 862-2200                             Birmingham, AL 35203
megan.new@kirkland.com                        T: (205) 254-1000
                                              F: (205) 254-1999
                                              tbutler@maynardcooper.com
                                              mcrowder@maynardcooper.com
                                              cwolanek@maynardcoper.com

                          Attorneys for Defendant ProctorU, Inc.




                                           -2-
                        2:21-cv-02051-CSB-EIL # 13           Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2021, I e-filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to the following:

       Carl V. Malmstrom
       WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLC
       111 W. Jackson Blvd., Suite 1700
       Chicago, IL 60604
       malmstrom@whafh.com

I also certify that on the same day I mailed, via U.S. Mail, the document to the following:

       Alec M. Leslie
       Max S. Roberts
       BURSOR & FISHER, P.A.
       888 Seventh Avenue, Third Floor
       New York, NY 10019
       aleslie@bursor.com
       mroberts@bursor.com

       Christopher R. Reilly
       BURSOR & FISHER, P.A.
       701 Brickell Avenue, Suite 1420
       Miami, FL 33131
       creilly@bursor.com


                                                     /s/ Thomas J. Butler
                                                     Of Counsel




                                               -3-
